Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                    DETAILED ACTION
1. Applicant’s election with traverse of group I (claims 1-6 and 8-12 in the reply filed on January 03, 2022 is acknowledged. The traversal is on the grounds that the two groups share same technical feature. The lack of unity was based on the prior art. As discussed in the previous office action the broad claim 1 is obvious over the prior art cited, which indicates that the special technical feature is lacking that binds different Groups of invention together. Hence the lack of unity is deemed proper.
                                                Status of the Application
2. Claims 1-6 and 8-12 are considered for examination. The amended claim 7 is rejoined herein with the group I and considered for examination. New claims 18-25 are withdrawn from further consideration as being drawn to non-elected group. Claims 13-17 were canceled.
                                                        Priority
3. This application filed on October 24, 2019 is a PCT/CN2018/088121 filed on May 24, 2018 claims priority to CN20170291332.3 filed on April 28, 2017. Acknowledgment is made of applicant's claim for priority under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) based upon an application filed in CN20170291332.3 on April 28, 2017. The claim for priority cannot be based on said application because the subsequent nonprovisional or international application designating the United States was filed more 
4.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
5.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

           A.  Claims 1-2, 4-6, 8-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Changjun et al. (CN102242192: cited in IDS filed on 10/24/2019: English translation, p. 1-20) in view of McCarthy et al.  (WO 2011/026194).
     Changjun et al. teach a nucleic acid detection composition and kit of claims 1-2, 4-6, 8-9 and 11-12 comprising DNA extraction reagent comprising 20-30mM NaOH, 5-15mM Tris Hcl, 1-3% chelex-100, 0.05- 0.15 mm EDTA and PCR reagent comprising Tris-Hcl  (page 3, claim 8,  page 7, line 31-34, page 11, line 22-33).                 

                 McCarthy et al. teach reagent components and kit  for alkaline lysis of nucleic acids comprising NaOH or KOH wherein the alkaline lysis solution comprises a pH greater than 7, 8, 9, 10, 11, 12 or 13 (page 7, line 9-28, page 15, line 18-30) and PCR neutralizing buffer Tris-Hcl pH 8.3 (page 17, line 26-28).
                 It would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the invention, to combine the nucleic acid detection reagent as taught by Changjun et al. with adjusting pH to 10.5 to 12 for nucleic acid extraction and pH 8 to 9.0 for PCR buffer solution as taught by McCarthy et al. to improve the specificity of nucleic detection reagent. The ordinary artisan would have motivated to combine the references and have a reasonable expectation of success that said combination would improve the detection of nucleic acid reagent because McCarthy et al. explicitly taught nucleic acid extraction solution comprising metal hydroxide (NaOH or KOH) for alkaline lysis and adjusting the solution to alkaline pH greater than 7 and upto 13 (page 7, line 9-28), pH of PCR buffer to 8 to 9.0 (page 17, line 26-28) and such a modification of the pH of the detection reagent is considered obvious over the cited prior art. Further, As noted in In re Aller, 105 USPQ 233 at 235,More particularly, where the general conditions of a claim (pH range) are disclosed in the prior art (Changjun et al. and McCarthy et al.), it is not inventive to discover the optimum or workable ranges by routine experimentation. Routine optimization is not considered inventive and no evidence has been presented that the selection of pH 
             B. Claims 3, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Changjun et al. (CN102242192: cited in IDS filed on 10/24/2019, English translation, p. 1-20) in view of McCarthy et al.  (WO 2011/026194) as applied to claims 1-2, 4-6, 8-9, 11-12 above, and further in view of Mingfeng et al. (CN102559933: cited in IDS filed on 10/24/2019: English translation, p. 1-14).
              Changjun et al. in view of McCarthy et al. teach a sample nucleic acid detection as discussed above in section 5A. However, Changjun et al. and McCarthy et al. did not specifically teach adding NaCl, PEG-6000 and PCR primers for hepatitis B virus (HBV).
     Mingfeng et al. teach a DNA detection reagent kit comprising NaOH, Tris-HCL, Celex-100 and EDTA (page 10, paragraph under table 2). The DNA extraction further comprises 10 to 13% PEG6000 and 2.5 to 4.5% NaCl (page 11, line 1-2). The PCR reagent comprises HBV primers (page 6, line 11-25).
          It would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the invention, to combine the nucleic acid detection reagent as taught by Changjun et al. and McCarthy et al. with the detection kit as taught by Mingfeng et al. to further improve the sensitivity and accuracy of detection reagent for detecting HBV infection in a sample. The ordinary artisan would have motivated to combine the references and have a reasonable expectation of success that said combination would improve the detection of nucleic acid reagent because Mingfeng et 


                                                          Conclusion
             No claims are allowable.
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ 
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637